             Case 1:18-cv-01419-TPK Document 21 Filed 04/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

_________________________________

MARIETTE E. MARZO,

Plaintiff,
                                                      Case No. 1:18-cv-1419-TPK
       v,

COMMISSIONER OF SOCIAL                                ORDER
SECURITY,

Defendant.



                                             ORDER

        This social security case is before the Court to consider Plaintiff’s motion for attorneys’
fees under the Equal Access to Justice Act, 28 U.S.C. §2412. Plaintiff has requested fees in the
amount of $6,835.12 for 33.2 hours of work, billed at the statutory rate as adjusted for inflation.
Rather than filing a substantive response, the Commissioner has entered into a stipulation with
Plaintiff agreeing that Plaintiff may be awarded fees in that amount.

         Plaintiff’s motion is supported by evidence as to the number of hours expended and the
tasks performed by counsel. The motion also addresses the other factors necessary for making a
fee award under the EAJA. On this record, which includes the absence of any objection from the
Commissioner as to the reasonableness of the hours expended, and given that the time expended
in this case is comparable to time spent in other cases where the Court has approved an award of
fees (e.g. Corbeill v. Comm’r of Social Security, 2019 WL 5853403 ((W.D.N.Y. Nov. 8, 2019
(36.88 hours); Orta v. Comm’r of Social Security, 2019 WL 5853403 (W.D.N.Y. Sept. 27,
2109)(31.2 hours); Horvath v. Comm’r of Social Security, 2019 WL 4727364 (W.D.N.Y. Sept.
27, 2109)(34.6 hours)), the Court finds that the stipulation (Doc. 20) should be, and it is hereby,
APPROVED. Plaintiff’s motion (Doc. 19) is GRANTED and Plaintiff is awarded the sum of
$6,6,835.12, to be paid in accordance with the parties’ stipulation.


                                                      /s/ Terence P. Kemp
                                                      United States Magistrate Judge
